UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                             No. 98-30928


                       WILSON INDUSTRIES, INC.

                                                 Plaintiff-Appellant,

                                VERSUS

AVIVA AMERICA INC; BULA OIL AMERICA INC; CHRISTINA HEFLIN TRUST;
     MONTCLARE OIL LTD; ALL ABOARD DEVELOPMENT CORPORATION;
        TRADE & DEVELOPMENT OFFSHORE PROPERTIES, L.L.C.;
                 WALKER OFFSHORE PROPERTIES, INC.

                                                 Defendants-Appellees.


          Appeal from the United States District Court
              for the Eastern District of Louisiana


Before GARWOOD, DUHÉ, and BENAVIDES, Circuit Judges.

PER CURIAM:

     Plaintiff-Appellant appeals the district court’s grant of

summary judgment in favor of Defendants, holding that Appellant has

no lien against Defendants’ interest in a well under the Louisiana

Oil Well Lien Act.    Appellant also argues that the district court

erred in denying a continuance for the purpose of conducting

further discovery.

     We have carefully considered the record, the argument, and the

law advanced by the parties and are convinced that the district

court was correct in its decision on the merits as explained in its

Order and Reasons entered on July 30, 1998.

     We find no abuse of discretion in the district court’s denial

of a continuance.
     AFFIRMED for the reasons given by the district court in its

attached Order and Reasons entered July 30, 1998.




                                2